                                            Case 5:20-cv-07347-LHK Document 15 Filed 12/07/20 Page 1 of 5




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12    SUSAN BARRIE, et al.,                               Case No. 20-CV-07347-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                           ORDER GRANTING MOTION TO
                                                                                            REMAND AND DENYING AS MOOT
                                  14             v.                                         MOTION FOR LEAVE TO PROCEED
                                                                                            IN FORMA PAUPERIS
                                  15    VIRGINIA FIORENTINO,
                                                                                            Re: Dkt. Nos. 2, 11
                                  16                   Defendant.

                                  17
                                  18          Plaintiffs Susan Barrie, Christopher Grossman, and Open Door, LLC (collectively,

                                  19   “Plaintiffs”) sue Defendant Virginia Fiorentino (“Defendant”) for unlawful detainer. Before the

                                  20   Court is Plaintiffs’ motion to remand the instant case. ECF No. 11. Having considered the parties’

                                  21   submissions, the relevant law, and the record in this case, the Court GRANTS Plaintiffs’ motion to

                                  22   remand.

                                  23   I.     BACKGROUND
                                  24          On May 18, 2020, Plaintiffs purchased the subject residential real property located at 105

                                  25   Willow Hill Ct., Los Gatos, California 95032 (“Property”) at a trustee’s sale following foreclosure

                                  26   proceedings. ECF No. 1-1 (“Compl.”) ¶¶ 1–2. On August 11, 2020, Defendant was served with a

                                  27
                                                                                        1
                                  28   Case No. 20-CV-07347-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING AS MOOT MOTION FOR LEAVE TO
                                       PROCEED IN FORMA PAUPERIS
                                             Case 5:20-cv-07347-LHK Document 15 Filed 12/07/20 Page 2 of 5




                                   1   three-day quit notice (the “Notice”). Id. ¶ 2. Despite the Notice’s expiration, Defendant remains in

                                   2   possession of the Property. ¶ 3. As a result, Plaintiffs filed an unlawful detainer action in the

                                   3   California Superior Court for the County of Santa Clara on September 2, 2020. See Compl.

                                   4           On October 19, 2020, Defendant, who is pro se, removed the unlawful detainer action to

                                   5   federal court and moved to proceed in forma pauperis. ECF Nos. 1, 2. In her Notice of Removal,

                                   6   Defendant states that she has filed counterclaims against Plaintiffs for, inter alia, “various

                                   7   violations under the Fair Debt Collection Practices Act [FDCPA],” 15 U.S.C. § 1692 et seq. ECF

                                   8   No. 1 ¶ 2. Defendant asserts that this Court has subject matter jurisdiction through federal question

                                   9   jurisdiction pursuant to 28 U.S.C. § 1331 and diversity jurisdiction pursuant to 28 U.S.C. § 1332.

                                  10   Id. ¶¶ 4, 13.

                                  11           On November 12, 2020, Plaintiff filed the instant Motion to Remand. ECF No. 11

                                  12   (“Mot.”). Defendant has not opposed the motion.
Northern District of California
 United States District Court




                                  13   II.     LEGAL STANDARD
                                  14           A suit may be removed from state court to federal court only if the federal court would

                                  15   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  16   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  17   in federal court may be removed to federal court by the defendant.”). “In civil cases, subject

                                  18   matter jurisdiction is generally conferred upon federal district courts either through diversity

                                  19   jurisdiction, 28 U.S.C. § 1332, or federal question jurisdiction, 28 U.S.C. § 1331.” Peralta v.

                                  20   Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir. 2005). If it appears at any time before final

                                  21   judgment that the federal court lacks subject matter jurisdiction, the federal court must remand the

                                  22   action to state court. 28 U.S.C. § 1447(c).

                                  23           The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  24   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                  25   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                  26
                                  27
                                                                                          2
                                  28   Case No. 20-CV-07347-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING AS MOOT MOTION FOR LEAVE TO
                                       PROCEED IN FORMA PAUPERIS
                                              Case 5:20-cv-07347-LHK Document 15 Filed 12/07/20 Page 3 of 5




                                   1   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                   2   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                   3   III.     DISCUSSION
                                   4            Plaintiffs argue that this Court should remand the instant case to the California Superior

                                   5   Court for the County of Santa Clara because the Court lacks subject matter jurisdiction over the

                                   6   instant case. The Court agrees.

                                   7            To start, the Court does not have federal question jurisdiction over this matter. Federal

                                   8   courts have original jurisdiction over civil actions “arising under the Constitution, laws, or treaties

                                   9   of the United States.” 28 U.S.C. § 1331. Federal question jurisdiction “is determined (and must

                                  10   exist) as of the time the complaint is filed and removal is effected.” Strotek Corp. v. Air Transp.

                                  11   Ass’n of Am., 300 F.3d 1129, 1131 (9th Cir. 2002). Removal pursuant to section 1331 is governed

                                  12   by the “well-pleaded complaint rule,” which provides that federal question jurisdiction exists only
Northern District of California
 United States District Court




                                  13   when “a federal question is presented on the face of plaintiff’s properly pleaded complaint.”

                                  14   Caterpillar, 482 U.S. at 392. “Federal jurisdiction cannot be predicated on an actual or anticipated

                                  15   defense.” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009). “Nor can federal jurisdiction rest upon

                                  16   an actual or anticipated counterclaim.” Id.

                                  17            In the instant case, Plaintiffs’ complaint for unlawful detainer does not assert any claim

                                  18   that arises under federal law. See Compl. That Defendant advances a counterclaim arising under

                                  19   the federal FDCPA is of no moment because the Court must look to the face of Plaintiffs’ properly

                                  20   pleaded complaint, not to Defendant’s counterclaim. See Vaden, 556 U.S. at 60. As a result, there

                                  21   is no federal question jurisdiction over the instant case. See, e.g., Bank of New York Mellon v. Vo,

                                  22   Case No. 14-CV-05110-LHK, 2015 WL 662221, at *2 (N.D. Cal. Feb. 12, 2015) (granting motion

                                  23   to remand plaintiff’s unlawful detainer action even though pro se defendants had invoked the

                                  24   federal FDCPA in response); LNV Corp. v. Randle, Case No. EDCV 14-0082 JGB, 2014 WL

                                  25   176742, at *1–2 (C.D. Cal. Jan. 15, 2014) (same); Bank of N.Y. Mellon v. Hernandez, Case No. C-

                                  26   12-00767 DMR, 2012 WL 2375096, at *1 (N.D. Cal. June 22, 2012) (same); see also U.S. Bank

                                  27
                                                                                          3
                                  28   Case No. 20-CV-07347-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING AS MOOT MOTION FOR LEAVE TO
                                       PROCEED IN FORMA PAUPERIS
                                           Case 5:20-cv-07347-LHK Document 15 Filed 12/07/20 Page 4 of 5




                                   1   Nat’l Ass’n v. Terrenal, Case No. 12-CV-5540 YGR, 2013 WL 124355, at *2 (N.D. Cal. Jan. 8,

                                   2   2013) (finding “no basis for asserting federal claim jurisdiction” where “[t]he complaint asserts

                                   3   only one state law claim for unlawful detainer”).

                                   4          Nor may Defendant remove Plaintiffs’ unlawful detainer action on the basis of diversity

                                   5   jurisdiction. Federal courts have diversity jurisdiction over civil actions “where the matter in

                                   6   controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of different

                                   7   States.” 28 U.S.C. § 1332. The statute “applies only to cases in which the citizenship of each

                                   8   plaintiff is diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61,

                                   9   68 (1996).

                                  10          In the instant case, Defendant has made an insufficient showing that there is diversity

                                  11   jurisdiction. All parties are citizens of California, so there is no diversity of citizenship. See ECF

                                  12   No. 1-3 (stating that Plaintiffs and Defendant are citizens of California), ECF No. 11 ¶ 7 (stating
Northern District of California
 United States District Court




                                  13   that Plaintiffs are citizens of California). Even assuming that there is diversity of citizenship, the

                                  14   $75,000 amount in controversy requirement is not met. Plaintiffs are seeking damages of “$117.00

                                  15   per day from August 17, 2020 through the date of restitution of possession or the date of judgment

                                  16   herein, whichever comes first.” Compl. ¶ 8. However, the case would have to be litigated for

                                  17   nearly two years in order to meet the amount in controversy requirement. Accordingly, Defendant

                                  18   has not shown that the amount in controversy requirement has been met. See MOAB Inv. Grp. v.

                                  19   Moreno, Case No. C-14-0092 EMC, 2014 WL 523092, at *1 (N.D. Cal. Feb. 6, 2014) (concluding

                                  20   the amount in controversy was not met in an unlawful detainer case because “[t]his case would

                                  21   have to be litigated for almost two years for it to exceed the $75,000 threshold”). As a result, there

                                  22   is no diversity jurisdiction over the instant case. Because this Court has no basis for exercising

                                  23   subject matter jurisdiction, the Court must grant Plaintiff’s motion to remand.

                                  24          Furthermore, “courts have held that failure ‘to oppose [a] motion for remand’ means that

                                  25   remand is warranted.” Lam v. Kingue, Case No. 19-CV-02993-LHK, 2019 WL 4059853, at *1

                                  26   (N.D. Cal. Aug. 28, 2019) (quoting Aurora Loan Servs., LLC v. Gutierrez, Case No. C 11-05288

                                  27
                                                                                           4
                                  28   Case No. 20-CV-07347-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING AS MOOT MOTION FOR LEAVE TO
                                       PROCEED IN FORMA PAUPERIS
                                             Case 5:20-cv-07347-LHK Document 15 Filed 12/07/20 Page 5 of 5




                                   1   CW, 2012 WL 174851, at *1 (N.D. Cal. Jan. 20, 2012)); see also Bank of New York Mellon v.

                                   2   Crandall, Case No. 11-CV-2574-JAH, 2012 WL 117151, at *1 (S.D. Cal. Jan. 13, 2012) (granting

                                   3   motion to remand because “Defendant failed to file an opposition”); Zatta v. Societe Air France,

                                   4   Case No. SA CV 11-0647 DOC, 2011 WL 2472280, at *1 (C.D. Cal. June 21, 2011) (same);

                                   5   Sundby v. Bank of New York Mellon, Case No. 11-CV-627 DMS, 2011 WL 1670914, at *1 (S.D.

                                   6   Cal. May 3, 2011) (same). Here, Defendant failed to oppose the motion to remand. Thus, the

                                   7   Court GRANTS the Motion to remand.

                                   8   IV.     CONCLUSION
                                   9           For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to remand the instant

                                  10   case to the California Superior Court for the County of Santa Clara. The Court DENIES AS

                                  11   MOOT Defendant’s motion to proceed in forma pauperis.

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13
                                  14   Dated: December 7, 2020

                                  15                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  16                                                  United States District Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                       5
                                  28   Case No. 20-CV-07347-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING AS MOOT MOTION FOR LEAVE TO
                                       PROCEED IN FORMA PAUPERIS
